Citation Nr: 1500053	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-45 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to a lumbar spine disability. 

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to a rating in excess of 30 percent, for the period from December 1, 2006 through March 6, 2007, in excess of 30 percent from June 1, 2007 through July 12, 2010, and in excess of 50 percent, for the period beginning July 13, 2010, for posttraumatic stress disorder (PTSD).

5.  Whether the severance of entitlement to service connection for peripheral neuropathy of the left lower extremity was proper.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara Kuhl, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified at a May 2014 Travel Board hearing before the undersigned.  A transcript of those proceedings is of record.  

Regarding the claim for an increased rating for PTSD, the Board notes the Veteran appealed the original grant of service connection, a July 2007 decision that assigned multiple staged ratings.  The Board has amended the issue on appeal accordingly.

The issues of entitlement to service connection for a cervical spine disability, entitlement to increased, staged ratings for PTSD, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability had its onset during active duty service.  

2.  The Veteran's peripheral neuropathy of the right lower extremity is caused by his lumbar spine disability.

3.  The evidence of record fails to establish that service connection for peripheral neuropathy of the left lower extremity was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Peripheral neuropathy of the right lower extremity is proximately due to the Veteran's lumbar spine disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310 (2014).

3.  The severance of service connection for peripheral neuropathy of the left lower extremity was not proper, and restoration of service connection is warranted.  38 U.S.C.A. §§ 1110, 5107, 5112 (West 2014); 38 C.F.R. § 3.102, 3.105(d), 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Lumbar Spine Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Initially, the evidence demonstrates a current lumbar spine disability (see, e.g., January 2013 VA examination diagnosing degenerative disc disease).  

Regarding an in-service injury, the Veteran claims that he fell approximately 25 feet from a radio tower in Vietnam while under enemy fire, injuring his back.  In its grant of service connection for PTSD, VA determined in July 2007 that the Veteran served in combat during the TET offensive, based on service personnel records documenting his service locations in Vietnam, as well as the Vietnam Order of Battle.  While such RO findings are not binding on the Board, the Board finds that the evidence supports the RO determination that the Veteran participated in combat.  Service treatment records, though not describing a back injury, document treatment resulting from his in-service fall.  Further, the Veteran has consistently indicated that he has experienced back pain since service, and testified credibly to that fact during his May 2014 Travel Board hearing.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  At that hearing, he credibly explained that during his inpatient treatment for tibial ulceration related to his 1968 fall from a radio tower, he did not complain about his back pain because it was relatively minor compared to his more severe leg injury.  Where the Veteran has presented "satisfactory" evidence, Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), VA must provide the benefit of the doubt to the Veteran's lay evidence, unless the Veteran's assertions are rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  As there is not clear and convincing evidence contrary to the Veteran's claim of a spine injury in service, the Board finds that the Veteran did, in fact, injure his spine in service.  

The only probative medical opinion of record is a July 2008 opinion of the Veteran's treating non-VA physician, Dr. D.C.B.  The July 2008 opinion considers the Veteran's history of in-service injury, the history of the Veteran's spine symptomatology, and an analysis of x-rays and an MRI of the spine.  The opinion also considered treatment reports from 1981 and 1995 (which resulted from contemporaneous examinations by Dr. D.C.B. himself) documenting intervening injuries.  Dr. D.C.B. ultimately opined that the Veteran's "injuries were probably related to the fall that he sustained in 1968 with intermittent exacerbations and acceleration of degenerative changes to this point."  

The Board finds Dr. D.C.B.'s opinion probative of the issue of service connection.  Notably, Dr. D.C.B. explained that x-rays demonstrated a possible "small compression fracture in L2 that is old as well," which he hypothesized to be the result of the 1968 fall.  Although he was unable to pinpoint the date of the old fracture, the Board observes that, despite the documentation of strains and other back problems post-service, there is no evidence of any post-service trauma to the back, a fact that supports Dr. D.C.B.'s opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a probative medical opinion must be factually accurate, fully articulated, and based on sound reasoning). 

The January 2013 negative VA medical opinion concerning the lumbar spine is not probative, in that the examiner failed to explain the relevance of the Veteran's in-service fall, relying instead on a lack of in-service documentation of pain or injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that an examination report was inadequate where an examiner failed to comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

As the record includes credible and competent evidence demonstrating a current disability, the in-service incurrence of a lumbar spine injury, and a causal relationship between the two, service connection is warranted.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service Connection for Peripheral Neuropathy of the Right Lower Extremity

The Veteran has a current diagnosis of peripheral neuropathy of the right lower extremity.  The most probative evidence as to the etiology of the right lower extremity disability is a February 2013 medical opinion, which provides that the Veteran's bilateral peripheral neuropathy is "at least as likely as not due to [his] lower back condition . . . ."  This opinion was based upon neurology and physical medicine evaluations and supported by specialist evaluations in both neurology and physical medicine.

The Board acknowledges that an August 2010 VA medical opinion indicates that a history of alcohol abuse may be a causative factor for the right leg neuropathy, but finds that the opinion is less probative than the 2013 opinion.  The focus of the 2010 opinion was to determine whether the neuropathy was related to in-service infections and the comment about alcohol abuse was offered as an aside with no supporting rationale.  Furthermore, the opinion merely says that the neuropathy "may" be related to alcohol abuse.  In the absence of further detail, the Board finds that this opinion is equivocal and less persuasive than the more recent opinion.  Hood v. Shinseki, 23 Vet. App. 295, 298 (2009).  Ultimately, the August 2010 opinion also identifies the lumbar spine disability as a potential cause of the neuropathy, strengthening the Veteran's claim.  As the preponderance of the evidence demonstrates that peripheral neuropathy of the right lower extremity is proximately due to the lumbar spine disability, service connection is warranted.  38 C.F.R. § 3.310.

Severance of Service Connection for Peripheral Neuropathy of the Left Lower Extremity

Severance of service connection is warranted "only where evidence establishes that service connection is clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  As explained by the United States Court of Appeals for Veterans Claims (Court), "the severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous.'"  Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006) (quoting 38 C.F.R. § 3.105(d)) (emphasis added by the Court).

As the Board has, via this decision, granted service connection for a lumbar spine disability, and the medical evidence demonstrates that the peripheral neuropathy is caused by that spine disability, 38 C.F.R. § 3.310, the Board cannot find based on the evidence of record that service connection is clearly erroneous.  38 C.F.R. § 3.105(d).  



ORDER

Entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is granted.

Severance of service connection for peripheral neuropathy of the left lower extremity is not proper based upon the current record including the grant of service connection above, and restoration of the benefit is granted.


REMAND

The remaining issues must be remanded to obtain outstanding relevant evidence.  In June 2013 correspondence, the Veteran's attorney identified 82 pages of treatment records from the Lebanon VA Medical Center (VAMC) "related to the Veteran's claim" dating from November 2012 to January 2013.  Upon review of the file, the Board can only identify 55 pages of such records, a discrepancy that the Board finds meaningful.  See Robinson v. Peake, 21 Vet. App. 545, 554 (2008) (presuming that "an experienced attorney [] says what he means and means what he says").  Accordingly, this discrepancy needs to be clarified with the attorney to determine whether there is a misunderstanding or if outstanding records exist that are not part of the claims file.  If records missing, then such outstanding records must be obtained prior to adjudication of the appeal.  

Similarly, the Board observes that an August 2011 letter from the Veteran's attorney identifies 686 pages of treatment records from the Lebanon VAMC, dating from October 2002 to June 2011, related to the claim.  The Board has attempted to identify all Lebanon VAMC records in the claims file dating from that period of time, but is unable to determine, due to the myriad of document types located in the file, whether the record available amount to 686 pages.  Again, it is not clear whether records may be missing or if the veterans representative has counted records that do not actually correspond to the description.  As such, and as the appeal is being remanded, the AOJ clarify with the Veteran's representative which specific documents were referenced by the August 2011 letter.  

Specific to the claim for an increased rating claim for PTSD, the Veteran's attorney asserted at the Travel Board hearing that VA treatment records of through May 2014 were available, which documented medication adjustments, and new symptoms, and would contribute evidence either of worsening, or that the disability has been continuous at this level.  As the most recent VA psychiatric treatment records date from 2013, the later records must be obtained on remand.

As to the Veteran's TDIU claim, the Veteran's combined rating, which is currently below the threshold set out in 38 C.F.R. § 4.16(a) (2014), will in all likelihood change as a result of this decision.  As the Board may not consider entitlement to TDIU on an extraschedular basis in the first instance, that issue must be remanded for further development, including potential referral to the Director of Compensation and Pension.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's representative, and request detailed clarification as to which records are referenced by the August 2011 letter suggesting 686 pages of treatment records should be in the file. 

2.  Obtain and associate with the claims file all relevant VA treatment records, including (but not limited to) records of the Veteran's treatment at the Lebanon VAMC.  

3.  After the implementation of the Board's decision with respect to the issues of the lumbar spine and bilateral peripheral neuropathy, the AOJ should recalculate the Veteran's combined rating.  Should the Veteran remain below the threshold delineated in 38 C.F.R. § 4.16(a), the AOJ should determine whether referral to the Director for extraschedular TDIU consideration is warranted.  

4.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


